DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 12/08/2020.
Claims 1-21 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statements filed 03/31/2021, 05/21/2021, and 09/29/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter

Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14, 17-19 are rejected under U.S.C. 103 as being unpatentable over Datar et al. (USPGP 2007/0239530 A1), hereinafter DATAR, in view of Barry et al. (USPGP 2007/0260508 A1), hereinafter BARRY.

Claims 1 and 12:
DATAR as shown below discloses the following limitations:
traversing an ad view hierarchy to obtain ad view information for a device; (see at least paragraphs 0029, 0030, 0043, 0044, 0059, 0062)
providing the ad view information to an ad server; (see at least paragraphs 0029, 0030, 0043, 0044, 0059, 0062)
sending, by the device, an ad request to the ad server; (see at least paragraphs 0029, 0030, 0043, 0044, 0049, 0059, 0062)
receiving, in response to the ad request, an ad; (see at least paragraph 0047)
displaying the ad on the device. (see at least paragraphs 0050, 0051)
DATAR does not specifically disclose ad view hierarchy.  However, BARRY, in at least paragraphs 0007, 0009, 0014, 0015, 0018, and 0020 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of DATAR with the technique of BARRY because, “Targeted advertising has long been a goal of the companies who place and pay for advertisements. Advertisements can be expensive in any medium. Thus, companies generally would like to pay only for advertisements that will be viewed by a group of individuals likely to be interested in that company's goods or services.” (BARRY: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  DATAR further discloses wherein the ad view information for the device is obtained by one selected from a group consisting of a hypertext mark-up language (HTML) tag in a HTML file associated with a web page displayed on the device and a software development kit executing on the device.  See at least paragraphs 0010 and 0035.

Claims 3 and 14:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  BARRY further discloses wherein the ad view hierarchy comprises a root view and a plurality of child views, wherein at least one of the plurality of child views is associated at least one selected from a group consisting of an image and text.  See at least paragraphs 0007, 0009, 0014, 0015, 0018, and 0020 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of DATAR with the technique of BARRY because, “Targeted advertising has long been a goal of the companies who place and pay for advertisements. Advertisements can be expensive in any medium. Thus, companies generally would like to pay only for advertisements that will be viewed by a group of individuals likely to be interested in that company's goods or services.” (BARRY: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 4:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  DATAR further discloses wherein the device is a mobile device, and wherein the ad view information is associated with a native advertisement in a content stream displayed on an application executing on the mobile device.  See at least paragraph 0027.

Claims 5 and 17:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  DATAR further discloses serializing, prior to the providing, the ad view information. See at least paragraph 0058.
 



Claims 6 and 18:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  DATAR further discloses wherein the providing the ad view information and the send the ad request is at substantially the same time.  See at least Figures 4 and 7 as well as associated and related text.

Claims 7 and 19:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  DATAR further discloses sending additional information to the ad server, the additional information associated with one or more of a device size of the device, a display resolution of the device, a device type of the device, an operating system of the device, an operating system version of the device, a processor of the device, memory of the device, or hard disk space of the device.  See at least paragraphs 0027-0029 and 0076.
















Claims 8, 10, 16, and 20 are rejected under U.S.C. 103 as being unpatentable over DATAR/BARRY, and further in view of Munoz et al. (USPGP 2014/0324599 A1), hereinafter MUNOZ.

Claims 8, 10, 16, and 20:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  MUNOZ further discloses:
the displaying further comprising displaying the ad as a native advertisement within a content stream displayed on an application executing on the mobile device.  
wherein the device is a mobile device, wherein the ad view information is associated with a native advertisement in a content stream displayed on an application executing on the mobile device, 
wherein the ad is a first ad, further comprising: 
sending, by the ad server to a publisher device, the ad view information; 
generating and displaying, at the publisher device, a set of previews of a second ad based on the ad view information.
See at least paragraphs 0017, 0027, 0056, 0071, 0084, and 0103.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of DATAR/BARRY with the technique of MUNOZ because, “The online provider makes available a variety of advertiser tools to create and manage an advertising campaign. The advertiser may make use of these tools by accessing web sites of the online provider. Tools for creating an advertising campaign allow the advertiser to specify such parameters as an ad budget, ad timing, and target audience. Such tools also allow the advertiser to create and specify the advertising creatives to be used in online advertisements and in accordance with ad formatting rules and requirements. Advertising creatives are graphics, text, sound and video that are developed to attract the attention of an audience. Other advertiser tools allow the advertiser to manage a campaign by viewing statistics about the progress and success of the campaign and to vary the parameters and details of the campaign as it progresses.” (MUNOZ: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






















Claims 9 and 21 are rejected under U.S.C. 103 as being unpatentable over DATAR/BARRY and further in view of Examiner’s OFFICIAL NOTICE.

Claims 9 and 21:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  DATAR/BARRY does not specifically disclose refreshing an advertisement cache of the device to include the received ad.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the memory hardware arts to clear and refresh cached memory.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of DATAR/BARRY with the technique of refreshing memory cache because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).









Claim 13 is rejected under U.S.C. 103 as being unpatentable over DATAR/BARRY, and further in view of Zadeh et al. (USPGP 2014/0201126 A1), hereinafter ZADEH.

Claim 13:
The combination of DATAR/BARRY discloses the limitations as shown in the rejections above.  ZADEH further discloses wherein the device comprises an application, wherein the application is associated with a software development kit (SDK), and wherein traversing the ad view hierarchy is performed by the SDK.  See at least paragraphs 0157, 2298, 25614, and 0561.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of DATAR/BARRY with the technique of ZADEH because, “Targeted advertising has long been a goal of the companies who place and pay for advertisements. Advertisements can be expensive in any medium. Thus, companies generally would like to pay only for advertisements that will be viewed by a group of individuals likely to be interested in that company's goods or services.” (BARRY: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
GOOGLE Maps Platform.  Autocomplete for Addresses and Search Terms.  (October 08, 2013).  Retrieved online 12/27/2020.  https://developers.google.com/maps/documentation/javascript/places-autocomplete
Queen's University Belfast.  IT Training and Assessment Unit.  (June 2012). Retrieved online 12/27/2020  https://www.qub.ac.uk/directorates/media/Media,300678,en.pdf
CISCO.  “Going Native (Active Directory, that is).” (May 10, 2011).  Retrieved online 12/09/2022.  https://meraki.cisco.com/blog/2011/05/going-native-active-directory-that-is/
John Winston Chandler-Pepelnjak. “Modeling Conversions in Online Advertising.” (2010).  Retrieved online 12/09/2022.  https://scholarworks.umt.edu/cgi/viewcontent.cgi?article=1689&context=etd

Foreign Art:
WANG et al. “SYSTEM FOR BROADCASTING HIERARCHICAL ADVERTISEMENT, AND METHOD THEREFOR.” (JP 2008/059555 A)
LI et al. “A METHOD FOR EFFICIENTLY SUPPORTING INTERACTIVE, FUZZY SEARCH ON STRUCTURED DATA.” (WO 2010/003129 A2).
HUMMEL, HEINRICH. “Hierarchically Structured Communication Network And Method For Communicating Geographical Coordinates Of Nodes.” (EP 868104 A2)
MARUOKA, HIROSHI. “PROCESSOR AND METHOD FOR CHARACTER PROCESSING.” (JP 07021159 A)




Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)